Exhibit 10.1

LICENSE TERMINATION AGREEMENT

THIS LICENSE TERMINATION AGREEMENT (“Agreement”) is executed as of the 31st day
of July, 2007, by and between Ozburn-Hessey Logistics, LLC (“Licensor”), and
Overstock.com, Inc. (“Licensee”).

RECITALS

WHEREAS,  Licensor and Licensee executed that certain Standard Form License
Agreement, dated as of December 9, 2005 (the “License”), whereby Licensor
granted Licensee the right to use approximately 400,359 rentable square feet at
1551 Opus Drive in Plainfield, Indiana (the “Licensed Premises”);

WHEREAS, Licensor and Licensee executed that certain Amendment 1 to the License,
dated as of June 5, 2006 (“Amendment 1”), whereby Licensee released and Licensor
accepted 100,000 square feet of the Licensed Premises and Licensee granted
Licensor the option to acquire an additional 100,000 square feet of the Licensed
Premises;

WHEREAS, Denso is currently leasing space on a long-term basis in the Licensed
Premises directly from Licensor;

WHEREAS, there may be other third parties who may lease space in the Licensed
Premises directly from Licensor after the Termination Date, but whom were
introduced to Licensor by Licensee prior to the Termination Date;

WHEREAS, Licensee desires to terminate the license in order to be relieved of
all liability for future rental payments, and Licensor has agreed to terminate
the License and release Licensee in accordance with the terms hereof.

AGREEMENT

1.             Effective as of August 15, 2007 (the “Termination Date”),
Licensee surrenders the License and the Licensed Premises demised by the
License, and all rights thereunder, with the intent that the unexpired term of
the License and any renewals shall be extinguished; and Licensee hereby
releases, as of the Termination Date, all of its right, title and interest in
and to the License and the Licensed Premises.  Licensee covenants, agrees and
represents that it shall have no further right to possession of the Licensed
Premises from and after the Termination Date, and Licensor covenants, agrees and
represents that Licensee shall have no further obligation or liability under the
License or with respect to the Licensed Premises after the Termination Date
except for such obligations or liabilities which arose prior to the Termination
Date, or, pursuant to the terms of the License, were intended to survive the
expiration thereof.

2.             The effectiveness of this Agreement, and the termination of the
License as described herein, is contingent upon the following:

(a)           Licensee’s delivery to Licensor, on or prior to the Termination
Date, of a termination fee in the amount of One Million Nine Hundred Thousand
Dollars ($1,900,000.00) (the “Termination Fee”); and

(b)           Licensee’s compliance with all terms and conditions of the License
as of the Termination Date.

Unless the foregoing conditions are satisfied on or prior to the Termination
Date, this Agreement shall be deemed null and void and the License shall remain
in full force and effect.

3.             Licensee covenants, agrees and represents that it has good right,
full power and authority to surrender and extinguish the License and the
Licensed Premises in the manner aforesaid, and that, as of the Termination Date,
it will have not and, as of the date hereof, it has not executed any other
instruments, deeds, or other documents pursuant to which the License or the
Licensed Premises shall in any way be charged, encumbered, transferred or
assigned.

4.             The effect of this Agreement is that the Termination Date is the
expiration of the Term of the License, and the parties shall only remain
obligated under the License for any obligations that arose prior to the
Termination Date or otherwise were intended to survive the expiration of the
Term of the License as provided therein.

5.             As of the Termination Date, Licensee confirms and represents that
it does not have any claims against the Licensor in respect of any default or
obligation of the Licensor pursuant to the terms of the License or otherwise,
except as may arise pursuant to Section 8 below, that the Licensor does not hold
any deposits of any nature against which the Licensee has a claim now or against
which the Licensee may have a claim in the future, and that the Licensee has not
permitted any mechanics’ lien to be attached to its interest in the Licensed
Premises.

6.             As of the Termination Date, and conditioned upon Licensee
fulfilling the conditions set forth in Section 2, Licensor


--------------------------------------------------------------------------------


hereby forever releases, discharges, acquits and forever forgives Licensee and
its shareholders, directors, officers, employees and agents from any and all
claims, suits, actions, demands, liabilities and proceedings of every nature and
description, known and unknown, arising out of or pursuant to the License.

7.             Licensee shall completely relinquish possession of the Licensed
Premises in good order, condition and repair, broom-clean and free of all
Licensee’s personal property, on or prior to the Termination Date.

8.             If, during the ninety (90) day period following the Termination
Date (“Tail Period”), Licensor leases any of the Licensed Premises to Sataria,
Licensor shall refund Licensee a portion of the Termination Fee equal to Fifty
Percent (50%) of the value of such lease over the eighteen month period
commencing August 15, 2007.

9.             This Agreement shall be binding upon and inure to the benefit of
Licensor and Licensee and their respective successors and assigns.  This
Agreement constitutes the entire understanding between the parties hereto as to
the termination of the License and merges all prior discussions between them
relating thereto.  Any amendment or modification to this Agreement shall be
effective only if in writing and signed by each party hereto.

10.           This Agreement may be executed in multiple counterparts, each of
which, when executed and delivered, shall be deemed an original, but all of
which shall together constitute one and the same instrument.

11.           This Agreement will be governed by and interpreted according to
the laws of the State of Tennessee.

IN WITNESS WHEREOF, the parties have executed this License Termination Agreement
as of the dates set forth below their respective signatures.

Licensor:

Licensee:

 

 

OZBURN-HESSEY LOGISTICS, LLC

OVERSTOCK.COM, INC.

 

 

By: /s/ Bert Irigoyen

By: /s/ Stephen P. Tryon

 

 

Title: Executive VP and CFO

Title: Senior Vice President - Logistics

 

 

Date: July 31, 2007

Date: July 31, 2007

 


--------------------------------------------------------------------------------